DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II (claims 1-20) in the reply filed on 11/8/2020 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-11, 13-14, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (CN 102566170).

Regarding claim 1, Chen discloses an array substrate (Fig. 5A; page 14, para [0092]), comprising:
	a substrate (310, Fig. 5A; page 14, para [0092]);
	a plurality of scan lines (320, Fig. 4; page 14, para [0094]) and data lines (330, Fig. 4; page 15, para [0096]), covering the substrate (310, Figs. 4-5A), the scan lines (320, Fig. 4) and data lines (330, Fig. 4) crossing with each other to form a plurality of pixel regions (310a, Fig. 4; page 14, para [0093]), each pixel region (310a, Fig. 4) defining a switch member (340, Fig. 4; page 15, para [0098]) electrically connected with the data line (330, Fig. 4) and scan line (320, Fig. 4);
	a first insulating layer (lower layer of 370, Fig. 5A; page 16, para [0108]; page 22, lines 880-882; page 25, para [0184]), covering the scan line (320, Fig. 4), the data line (330, Fig. 4), and the switch member (340, Fig. 4);
	a pixel electrode (350, Fig. 4; page 15, para [0103]), covering the first insulating layer (350 covers bottom surface of lower insulating layer of 370, Fig. 5A) and electrically connecting to the switch member (340, Fig. 4), the pixel electrode (350, Fig. 4) comprising a plurality of branches (350b, Fig. 4; page 15, para [0105]) arranged in parallel and spaced from each other, an angle defined between the branch (350b, Fig. 4) and the data line (330, Fig. 4);
	a second insulating layer (upper layer of 370, Fig. 5A; page 15, para [0108]; page 22, lines 880-882), covering the pixel electrode (350, Fig. 5A); and
	at least one auxiliary electrode (360, Figs. 4-5A; page 15, para [0106]), defined on the second insulating layer (lower layer of 370, Fig. 5A; page 15, para [0108]; page 22, lines 880-882]) and electrically contacted with the pixel electrode (350, Fig. 5A).

Regarding claim 2, Chen discloses an array substrate with all the limitations above and further discloses wherein the auxiliary electrode (360, Fig. 5A) comprises a power receiving part (vertical portion of 360 in W1, Fig. 5A) and a reinforcing part (horizontal portion of 360, Fig. 5A) connected to the power receiving part (vertical portion of 360 in W1, Fig. 5A), the reinforcing part (horizontal portion of 360, Fig. 5A) attaches to a surface of the second insulating layer (upper surface of upper layer of 370, Fig. 5A), the second insulating layer (upper layer of 370, Fig. 5A) defines a through hole (W1, Fig. 5A; page 19, line 752), and the power receiving part (vertical portion of 360 in W1, Fig. 5A) extends into the through hole (W1, Fig. 5A) and connects to the pixel electrode (350, Fig. 5A).

Regarding claim 3, Chen discloses an array substrate with all the limitations above and further discloses wherein the middle portion of the reinforcing part (middle section of horizontal portion of 360, Fig. 5A) bends downwards to from the power receiving part (vertical portion of 360 in W1, Fig. 5A), and the power receiving part comprises a contact surface (bottom surface of vertical portion of 360 in W1, Fig. 5A) abutting the pixel electrode (350, Fig. 5A).

Regarding claim 4, Chen discloses an array substrate with all the limitations above and further discloses wherein one end of the reinforcing part (such as bottom end of horizontal portion of 360, Fig. 5A) bends to form the power receiving part (vertical portion 360 in W1, Fig. 5A).



Regarding claim 6, Chen discloses an array substrate with all the limitations above and further discloses wherein the quantity of the auxiliary electrodes (360, Fig. 4) ranges from 3 to 20 (since there are a plurality of auxiliary electrodes 360 among pixels 300 in the display 400, Figs. 4 and 10; page 26, para [0187]).

Regarding claim 7, Chen discloses an array substrate with all the limitations above and further discloses wherein the shape of a projection of the auxiliary electrode (projection of portion of 360 in W1 onto upper layer of 370, Fig. 5A) on the second insulating layer (upper layer of 370, Fig. 5A) is a rectangle (projection of portion of 360 in W1 onto upper layer of 370 is a rectangle, Figs. 4-5A).

Regarding claim 8, Chen discloses an array substrate with all the limitations above and further discloses wherein the pixel electrode (350, Fig. 4) comprises a main body (350a, Fig. 4; page 20, para [0148]), and the branch (350b, Fig. 4) connects to the periphery of the main body (350a, Fig. 4).

Regarding claim 10, Chen discloses an array substrate with all the limitations above and further discloses wherein the pixel electrodes (350, Fig. 4) are an integrated structure.

Regarding claim 11, Chen discloses an array substrate with all the limitations above and further discloses wherein an angle between the branch (350b, Fig. 6A) and the main body (such as upper vertical portion of 350a, Fig. 6A) is 45 degrees.

Regarding claim 13, Chen discloses an array substrate with all the limitations above and further discloses wherein there are a plurality of auxiliary electrodes (plurality of auxiliary electrodes 360 among a plurality of pixel regions 310a, Figs. 4A and 5), the plurality of auxiliary electrodes (360, Figs. 4A-5) are defined in parallel (such as portions 360a among plurality of pixels 300 are in parallel, Fig. 4) and spaced from each other, the shape of a projection of the auxiliary electrode (projection of portion of 360 in W1 onto upper layer of 370, Fig. 5A) on the second insulating layer (upper layer of 370, Fig. 5A) is a rectangle (projection of portion of 360 in W1 onto upper layer of 370 is a rectangle, Figs. 4-5A), the pixel electrode (350, Fig. 4) comprises a main body (350a, Fig. 4; page 20, para [0148]), and the branches (350b, Fig. 4) connect to the periphery of the main body (350a, Fig. 4).

Regarding claim 14, Chen discloses an array substrate with all the limitations above and further discloses wherein there are a plurality of auxiliary electrodes (plurality of auxiliary electrodes 360 among a plurality of pixel regions 310a, Figs. 4A and 5), the plurality of auxiliary electrodes 

Regarding claim 16, Chen discloses an array substrate (Fig. 5A; page 14, para [0092]), comprising:
	a substrate (310, Fig. 5A; page 14, para [0092])
	a plurality of scan lines (320, Fig. 4; page 14, para [0094]) and data lines (330, Fig. 4; page 15, para [0096]), covering the substrate (310, Figs. 4-5A), the scan lines (320, Fig. 4) and data lines (330, Fig. 4) crossing with each other to form a plurality of pixel regions (310a, Fig. 4; page 14, para [0093]), each pixel region (310a, Fig. 4) defining a switch member (340, Fig. 4; page 15, para [0098]) electrically connected with the data line (330, Fig. 4) and scan line (320, Fig. 4);
	a first insulating layer (lower layer of 370, Fig. 5A; page 16, para [0108]; page 22, lines 880-882; page 25, para [0184]), covering the scan line (320, Fig. 4), the data line (330, Fig. 4), and the switch member (340, Fig. 4);
	a pixel electrode (350, Fig. 4; page 15, para [0103]), covering the first insulating layer (350 covers bottom surface of lower insulating layer of 370, Fig. 5A) and electrically connecting to the switch member (340, Fig. 4), the pixel electrode (350, Fig. 4) comprising a plurality of branches (350b, Fig. 4; page 15, para [0105]) arranged in parallel and spaced from each other, an angle defined between the branch (350b, Fig. 4) and the data line (330, Fig. 4), the pixel electrode (350, Fig. 6A) comprising a main body (such as upper vertical portion of 350a, Fig. 6A), the branch (350b, Fig. 6A) connecting to the periphery of the main body (upper vertical portion 
	a second insulating layer (upper layer of 370, Fig. 5A; page 15, para [0108]; page 22, lines 880-882), covering the pixel electrode (350, Fig. 5A); and
	a plurality of auxiliary electrodes (plurality of auxiliary electrodes 360 among plurality of pixel regions 310a, Figs. 4-5A; page 15, para [0106]; page 19, line 777), defined on the second insulating layer (lower layer of 370, Fig. 5A; page 15, para [0108]; page 22, lines 880-882]) and electrically contacted with the pixel electrode (350, Fig. 5A), the shape of a projection of the auxiliary electrode (projection of portion of 360 in W1 onto upper layer of 370, Fig. 5A) on the second insulating layer (upper layer of 370, Fig. 5A) being a rectangle (projection of portion of 360 in W1 onto upper layer of 370 is a rectangle, Figs. 4-5A).

Regarding claim 17, Chen discloses a display device (Figs. 5A and 10; page 5, para [0021), comprising a display panel (400, Figs. 5A and 10; page 26, para [0187]) and a backlight assembly (page 5, para [0021]) connected to the display panel, the display panel (400, Figs. 5 and 10) comprising an array substrate (310, Fig. 5A; page 14, para [0092]) and a color substrate (384, Fig. 5A; page 19, lines 772-774; page 22, lines 882-883) facing the array substrate (310, Fig. 5A), the array substrate comprising:
	a substrate (310, Fig. 5A; page 14, para [0092]);
	a plurality of scan lines (320, Fig. 4; page 14, para [0094]) and data lines (330, Fig. 4; page 15, para [0096]), covering the substrate (310, Figs. 4-5A), the scan lines (320, Fig. 4) and data lines (330, Fig. 4) crossing with each other to form a plurality of pixel regions (310a, Fig. 4; 
	a first insulating layer (lower layer of 370, Fig. 5A; page 16, para [0108]; page 22, lines 880-882; page 25, para [0184]), covering the scan line (320, Fig. 4), the data line (330, Fig. 4), and the switch member (340, Fig. 4);
	a pixel electrode (350, Fig. 4; page 15, para [0103]), covering the first insulating layer (350 covers bottom surface of lower insulating layer of 370, Fig. 5A) and electrically connecting to the switch member (340, Fig. 4), the pixel electrode (350, Fig. 4) comprising a plurality of branches (350b, Fig. 4; page 15, para [0105]) arranged in parallel and spaced from each other, an angle defined between the branch (350b, Fig. 4) and the data line (330, Fig. 4);
	a second insulating layer (upper layer of 370, Fig. 5A; page 15, para [0108]; page 22, lines 880-882), covering the pixel electrode (350, Fig. 5A); and
	at least one auxiliary electrode (360, Figs. 4-5A; page 15, para [0106]), defined on the second insulating layer (lower layer of 370, Fig. 5A; page 15, para [0108]; page 22, lines 880-882]) and electrically contacted with the pixel electrode (350, Fig. 5A).

Regarding claim 18, Chen discloses a display device with all the limitations above and further discloses wherein the display panel (400, Figs. 5A and 10) further comprises a liquid crystal layer (390, Fig. 5A; page 16, para [0112]) sandwiched by the array substrate (310, Fig. 5A) and the color substrate (384, Fig. 5A).



Regarding claim 20, Chen discloses a display device with all the limitations above and further discloses wherein the middle portion of the reinforcing part (middle section of horizontal portion of 360, Fig. 5A) bends downwards to from the power receiving part (vertical portion of 360 in W1, Fig. 5A), and the power receiving part comprises a contact surface (bottom surface of vertical portion of 360 in W1, Fig. 5A) abutting the pixel electrode (350, Fig. 5A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 102566170) in view of Lim (U.S. 2016/0377929).

Regarding claim 9, Chen discloses an array substrate with all the limitations above but does not expressly disclose wherein the main body (350a, Fig. 4) has a cross shape, and the plurality of branches (350b, Fig. 4) are radially arranged around the center of the main body (350a, Fig. 4).  However, Lim discloses an array substrate (110, Fig. 3; page 2, para [0032]) comprising a pixel electrode (PE, Fig. 1; page 3, para [0054]) having a cross-shaped main body (PE1, Fig. 1; page 3, para [0054]) with a plurality of branches (PE2, Fig. 1; page 3, para [0054]) radially arranged around the center of the main body (PE1, Fig. 1) in order to provide an array substrate with a multi-domain pixel area (PXA, Fig. 1; page 4, para [0061]) that results in an improved aperture ratio and display quality (page 1, para [0008]).

Therefore, before the time of the effective filing of the claimed invention it would have been obvious to one of ordinary skill in the art to configure the main body (Chen: 350a, Fig. 4) of Chen to have the cross-shaped main body (Lim: PE1, Fig. 1) of Lim such that the plurality of branches (Chen: 350b, Fig. 4; Lim: PE2, Fig. 1) are radially arranged around the center of the 

Regarding claim 12, Chen discloses an array substrate with all the limitations above but does not expressly disclose wherein the main body (350a, Fig. 4) is cross-shaped and divided into four regions which comprise an upper region, a lower region, a left region, and a right region, the plurality of branches (350b, Fig. 1) are respectively arranged in a 45-degree direction with respect to a circumference of the main body (350a, Fig. 4) in the four regions, and the branches in the adjacent two regions are mirrored.  However, Lim discloses an array substrate (110, Fig. 3; page 2, para [0032]) comprising a pixel electrode (PE, Fig. 1; page 3, para [0054]) having a cross-shaped main body (PE1, Fig. 1; page 3, para [0054]) that is divided into four regions (four quadrants divided by PE1, Fig. 1) which comprise an upper region (upper half of PE above PE1, Fig. 1), a lower region (lower half of PE below PE1, Fig. 1), a left region (left half of PE to the left of PE1, Fig. 1), and a right region (right half of PE to the right of PE1, Fig. 1), including a plurality of branches (PE2, Fig. 1; page 3, para [0054]) which are respectively arranged in a 45-degree direction with respect to a circumference of the main body (PE1, Fig. 1) in the four regions, and the branches in the adjacent two regions are mirrored (Fig. 1) in order to provide an array substrate with a multi-domain pixel area (PXA, Fig. 1; page 4, para [0061]) that results in an improved aperture ratio and display quality (page 1, para [0008]).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the cross-shaped main body (Lim: PE1, Fig. 1; page 3, para [0054]) of Lim as the main body (Chen: 350a, Fig. 4) of Chen such that the cross-shaped main body (Lim: PE1, Fig. 1) is divided into four regions (Lim: four quadrants divided by PE1, Fig. 1) which comprise an upper region (Lim: upper half of PE above PE1, Fig. 1), a lower region (Lim: lower half of PE below PE1, Fig. 1), a left region (Lim: left half of PE to the left of PE1, Fig. 1), and a right region (Lim: right half of PE to the right of PE1, Fig. 1), wherein the plurality of branches (Chen: 350b, Fig. 1; Lim: PE2, Fig. 1; page 3, para [0054]) are respectively arranged in a 45-degree direction with respect to a circumference of the main body (Lim: PE1, Fig. 1) in the four regions, and the branches in the adjacent two regions are mirrored (Lim: Fig. 1) in order to provide an array substrate with a multi-domain pixel area (Chen: 310a, Fig. 4; Lim: PXA, Fig. 1; page 4, para [0061]) that results in an improved aperture ratio and display quality as taught by Lim (page 1, para [0008]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 102566170) in view of Lefkowitz (U.S. 3,772,874).

Regarding claim 15, Chen discloses an array substrate with all the limitations above but does not expressly disclose wherein the auxiliary electrode (360, Fig. 4) is indium antimony oxide.  However, Leftkowitz discloses a display device (Fig. 6; col 2, lines 55-57) comprising a transparent electrode (T, Fig. 6; col 10, lines 66-68) formed of a transparent conductive material such as indium antimony oxide (col 10, lines 66-68).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the auxiliary electrode (Chen: 360, Fig. 4) of Chen from a transparent conductive material such as the indium antimony oxide (Fig. 6) Leftkowitz: col 10, lines 66-68) of Leftkowitz in order to obtain the benefits of providing a display device that can increase and allow the transmission of light from a backlight (Chen: page 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL C LEE/Primary Examiner, Art Unit 2871